NO. 07-07-0119-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



SEPTEMBER 26, 2007



______________________________





THE STATE OF TEXAS, 



Appellant



v.



JUAN MANUEL RAMIREZ, 



Appellee





_________________________________



FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;



NO. 117860; HON. W. F. ROBERTS, PRESIDING



_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

The State of Texas appeals from the trial court’s granting of appellee’s motion to suppress.  Within twenty days of entry of the trial court’s ruling, the State filed a request for findings of fact and conclusions of law.  However, the trial court neither entered such findings and conclusions nor announced the basis for its ruling on the record.  Upon request of a losing party on a motion to suppress, the trial court must make findings of fact and conclusions of law adequate to provide the court of appeals with a basis upon which to review the trial court’s application of the law to the facts.  
State v. Cullen, 
195 S.W.3d 696, 699 (Tex. Crim. App. 2006).     

Accordingly, we abate the appeal and remand the cause to the County Court at Law No. 1 of Potter County for further proceedings.  Upon remand, the trial court shall enter findings of fact and conclusions of law consistent with the court’s ruling in 
Cullen 
and cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law.  The court shall then file the supplemental record with this court on or before twenty days from the date of this order.  Should further time be needed by the trial court, then it  must be requested by the same deadline.  Upon receipt of the supplemental record, the case will be submitted to the court on the briefs in twenty-one days.  If appellee wishes to file a brief, he should do so within the latter referenced time period.    

It is so ordered.



Per Curiam

Do not publish.